August 10, 1916. The opinion of the Court was delivered by
The appeal presents a single issue of law. It is not denied that if the pavement in issue had been put down before the lot of a citizen, that the citizen would be bound to pay for it. It is only denied that a like obligation rests on the plaintiff here, because the plaintiff is a church, and its property is by the fundamental law exempt from "taxation."
The charge in the instant case was not a tax within the meaning of the Constitution of 1895. That issue is thoroughly discussed, and decided adverse to the appellant, inRailroad v. Decatur, 147 U.S. 190, 13 Sup. Ct. 293,37 L.Ed. 132.
The judgment below is affirmed. *Page 305